Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.
Specification
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
In this case, the abstract is run-on sentence and worded throughout making it confusion what is actually being disclosed. Moreover, it contains the language “means” in line 6. 
The disclosure is objected to because of the following informalities: para. 16 is unclear that the “-“ meaning in the “pin- and pinhole combination”.  

Claim Objections
Claims 1, 8, and 19 are objected to because of the following informalities:  
Claim 1, line “the edge” should read –an edge--; claims 8 and 19 have the same issue.
Claim 1, line 3 “longitudinal direction” should –a longitudinal direction--; claims 8 and 19 have the same issue.
Claim 1, line 3 “a first and second end” should –a first end and a second end--; claims 8 and 19 have the same issue.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.  As explained in MPEP § 2181, subsection I.
Claim 1 limitation “pivot journal means…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and or equivalents thereof.
Claims 8 and 19  have the same 112F.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, the third paragraph “at least one end of the stave” is unclear whether it refers to one of the first and second ends or an additional end of the stave.
Claim 1, the third paragraph “the stave in a holder pivotally about a pivot axis” is unclear whether the “pivotally” refers to the stave or the holder. Claims 8 and 19 have the same issue.
Claim 1, the third paragraph, the language “passes” used in the term “a pivot axis which passes longitudinally through the stave” is unclear. The stave is a solid body and the pivot axis is an imaginary line, therefore, it is unclear how the imaginary line passing the solid body.  Claims 8 and 19 have the same issue.
Claim 1, the last paragraph “wherein in that adjacent corners in a sectional profile of the stave are located at a distance from the pivot axis , wherein the distance adapted for pivot limiting interaction with the holder in use of the tool” is vague and unclear the reader in doubt as to the meaning of the technical features to be claimed. First, the language “wherein” is unclear in this paragraph. See MPEP. 2111.04 for the “wherein” clauses.  Second, the term “wherein the distance is adapted for pivot limiting interaction with the holder in use of the tool” is unclear what structure is adapted for limiting interaction with the holder. See https://www.dictionary.com/browse/distance that is a linear extent of space. Third, as the term “the holder in use of the tool” is written, it is unclear whether a person as a holder who uses and holds the tool or the holder that holds the stave.
Claim 5 “at least two faces” is unclear whether it introduced additional at least two faces or refers the faces in claim 1. Claim 12 has the same issue.
Claim 8, the last paragraph is unclear. The “restricted pivot angle range” is unclear what the angle is relative to. If it has restricted pivot angle, the stave can’t be able to pivot and conflicts to the scope of “pivot journal means”.
Claim 14 “a pivot pin- and pinhole combination” is unclear what the “-“ meaning in this limitation. Para. 16 and Figures 1-2, the stave includes either a pin 21 or a hole 15, but not both. Thus, it is not clear how the stave is mounted and worked in the device.
Claim 15 “at least one pivot pin” is unclear whether it introduced additional pin or refers the pin in claim 14.
The language “arrested” of claim 18 is unclear. Is applicant trying to claim “the stave is rested on the holder”.
All claims dependent from claims 1, 8, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from rejected parent claims, respectively.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-9, 11-13, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eugen (DE 823712 and Translation).
Regarding claim 1, as best understood, Eugen shows a tool (Figures 1-2) for treatment of an edge of a knife (Para. 1 of Translation), wherein the tool is shaped as a stave (Figures 1-2)  and comprising:
faces (there are 3 faces, Figures 1-2) extending in longitudinal direction from first to second ends (Figures 1-2) of the stave and 
pivot journal means (3, Figure 1) arranged in at least one end of the stave for pivoting and holding the stave in a holder (2) about a pivot axis, wherein the pivot axis is longitudinally through the stave internally of said faces (Figure 1-2),
adjacent corners (corners of each stone 7-9) in a sectional profile of the stave (Figure 2) are located at a distance  from the pivot axis (Figure 2), wherein the distance is adapted for pivot limiting interaction with the holder of the tool (as seen in Figure 2, there are a space that is for pivot limiting interaction with the mounting foot 1, Figures 1-2). 
Regarding claim 2, Eugen shows that the pivot axis is the longitudinal center axis of the stave (Figure 2).
Regarding claims 4-6, as best understood, Eugen shows that the stave comprises an equilateral cross-sectional geometry (Figures 1-2) and at least two of the faces of the stave each carries an edge treatment surface respectively (Figures 1-2 and Para. 9 of Translation) and the edge treatment surfaces are located on “diametrically” opposite faces  of the stave (Figures 1-2).
Regarding claim 7, Eugen shows that the pivot journal means is a pivot pin (shaft 3 or axis 3, Figures 1-2).
Regarding claim 8, as best understood, Eugen shows a tool assembly  (including sharpening elements 7-9 and parts 1-2, Figure 1) comprising a tool (see the discussion in claim 1 above) for treatment of the edge of a knife, the tool is shaped as a stave (see the discussion in claim 1) and comprising:
faces (see the discussion in claim 1 above) extending in a longitudinal direction from first to second ends of the stave (see the discussion in claim 1 above); 
pivot journal means (see the discussion in claim 1 above) arranged for journaling the stave pivotally about a pivot axis which is longitudinally through the stave internally of said faces (see the discussion in claim 1 above);
a holder (see the discussion in claim 1 above) in which the stave is journaled pivotally within a restricted pivot angle range (as the claim is written, it is unclear what the restriction angle range and with its relationship are, the sharpener is pivotally within the horizontal angle, not vertical or inclined angles, relative to the horizontal part 1 as seen in Figure 1 and meets the limitation), 
adjacent corners in the sectional profile of the stave (see the discussion in claim 1 above) are located at a distance from the pivot axis which is larger than the shortest distance between the pivot axis and the holder in the tool assembly (as the claim is written, it is not clear where the  distances are measured. As seen in Figure 1 below, the distance D1 is larger than the distance D1).

    PNG
    media_image1.png
    337
    659
    media_image1.png
    Greyscale

Regarding claim 9, Eugen shows all of the limitations as stated in claim 2 above.
Regarding claims 11-13, Eugen shows all of the limitations as stated in claims 4-6 above.
Regarding claim 17, Eugen shows that the holder is separable (see Figure 1, there are two parts 2 and separate a part to each other) and each part thereof carries a member of the pivot journal means (Figure 1 shows each end of the shaft 3 is held by the part 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Eugen in view of Smith (US 4903438).
Regarding claims 3 and 10, Eugen shows all of the limitations as stated above except that four faces in a rectangular section profile.
Smith shows a sharpening device (Figures 1 and 4-6) that has 4 sharpening faces.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the stave of Eugen to have four sharpening faces, as taught by Smith, in order to carry more sharpening faces in one single stave if it is needed. 
Regarding claims 6 and 13, alternative rejections, the modified tool of Eugen shows that the edge treatment surfaces are located on “diametrically” opposite faces  of the stave (since there are four  sharpening faces, the edge treatment surfaces are located on “diametrically” opposite faces).
Claims 8, 14-16, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonapace (US 4624079) in view of Eugen.
Regarding claim 8, as best understood, Bonapace shows a tool assembly  (Figure 5) comprising a tool (46) for treatment of the edge of a knife, the tool is shaped as a stave (Figure 6) and comprising:
faces (there are two tools have two surfaces or faces) extending in a longitudinal direction from first to second ends of the stave (Figure 5); 
pivot journal means (a slot  and an end section of the rod 46) arranged for journaling the stave “pivotally” or rotatably about a pivot axis which is longitudinally through the stave internally of said faces (rod members 46 are rotatable and mounted to a holder 34 via screw 47, Figure 3 and Col. 2, lines 58-63);
a holder (34) in which the stave is journaled pivotally within a restricted pivot angle range (as the claim is written, it is unclear what the restriction angle range and with its relationship are, see Para. 74 recites “each holder 98 may include slots that are angled relative to the axis of rotation 26 to further allow a user to alter the sharpening angle of each sharpening rod 94” and meets the limitation).
However,  Bonapace fails to show adjacent corners in the sectional profile of the stave are located at a distance from the pivot axis which is larger than the shortest distance between the pivot axis and the holder in the tool assembly.
Eugen shows all limitations as stated above including adjacent corners in the sectional profile of the stave are located at a distance from the pivot axis which is larger than the shortest distance between the pivot axis and the holder in the tool assembly (see the discussion in claim 8 of the 102 rejection above).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the rods or staves of Bonapace to have corners, as taught by Eugen, in order to allow the rods to carry more than one sharpening surfaces.
Regarding claims 14-15, as best understood, the modified tool of Bonapace shows that the pivot journal means is a pivot pin (an end section of the rod 64 of Bonapace is a pin, seated in the  holder, is biased by a spring (as the claim is written, it is not clear where the spring is biased, the spring 40, figures 5 of Bonapace is biased to the holder 36 and the rod 46).
Regarding claim 16, the modified tool of Bonapace shows that the stave rises cantilevered from a movable holder member (32) through a slot (30, Figures 3-4 of  Bonapace. Since the carriage 32 is movable within the slot 30,  the stave rises cantilevered)  formed in a stationary holder member (14, Figures 3-4 of  Bonapace).
Regarding claim 19, Bonapace shows an apparatus including at least two tools (46, Figure 1 of Bonapace) for treatment of the edge of a knife are overlapping each other at intersecting directions in order to form between them a V-shaped groove into which a knife can be inserted and moved manually back and forth while in contact with the tools for simultaneous treatment of both sides the edge of the knife, wherein the tools are shaped as staves (Figure 1 of Bonapace) and comprising:
 faces extending in longitudinal direction from  first to second ends of the staves; 
pivot journal means arranged for journaling the staves pivotally about pivot axes that are longitudinally through the staves internally of said faces, 
holders (14) in which the staves are journaled pivotally within restricted pivot angle ranges by screw sets 47.
However,  Bonapace fails to show adjacent corners in the sectional profile of the stave are located at a distance from the pivot axis which is larger than the shortest distance between the pivot axis and the holder in the tool assembly.
Eugen shows all limitations as stated above including adjacent corners in the sectional profile of the stave are located at a distance from the pivot axis which is larger than the shortest distance between the pivot axis and the holder in the tool assembly (see the discussion in claim 8 of the 102 rejection above).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the rods or staves of Bonapace to have corners, as taught by Eugen, in order to allow the rods to carry more than one sharpening surfaces.
Regarding claim 20, see the discussion claim 16 above.
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: claim 18 does not anticipate or render obvious the features of a retainer spring that pivotally engages a recess that formed in the periphery of the stave for axially rested on the holder, in combination with the limitations  as set forth in the independent claim and any intervening claims.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        4/27/2022